Name: Council Regulation (EEC) No 198/83 of 25 January 1983 on fishing activities in waters under the sovereignty or jurisdiction of the Member States, adopted provisionally pending the fixing of TACs and quotas for 1983
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 25/32 Official Journal of the European Communities 27. 1 . 83 COUNCIL REGULATION (EEC) No 198/83 of 25 January 1983 on fishing activities in waters under the sovereignty or jurisdiction of the Member States, adopted provisionally pending the fixing of TACs and quotas for 1983 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 1 1 thereof, Having regard to the proposal from the Commission , Whereas the Council adopted on 25 January 1983 a common fisheries policy covering inter alia the fixing of total allowable catches (TACs) and quotas for 1982, access arrangements and a structural policy ; Whereas, pending proposals from the Commission in respect of the TACs and quotas applicable in 1983 , it is necessary to ensure that, due account being taken of conservation objectives , fishing by vessels from the Member States may continue on the basis of the quan ­ tities laid down for 1982 ; Whereas fishing for mackerel from the 'East' stock, which was banned in 1982, may be authorized for limited quantities following the agreement concluded with Norway, HAS ADOPTED THIS REGULATION : Article 1 Until such time as the Council takes a decision on the Commission's proposals concerning TACs and quotas applicable in 1983, vessels flying the flag of a Member State shall provisionally engage in fishing activities in keeping with the normal seasonal cycles and in accor ­ dance with Regulation (EEC) No 1 72/83 (2). Fishing for mackerel shall , however, be authorized in ICES Division IIIa, IIIb, c , d (EEC zone), IIa (EEC zone) and sub-area IV by vessels flying the flag of Denmark or Belgium for the following quantities respectively, throughout 1983 :  Denmark : 6 400 tonnes,  Belgium : 100 tonnes . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 25 January 1983 . For the Council The President J. ERTL (') OJ No L 24, 27 . 1 . 1983 , p. 1 . 0 OJ No L 24, 27 . 1 . 1983 .